DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites "different from with that of the first colored portion" in line 2 (emphasis added). The phrase is grammatically in correct.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites "wherein the second colored portion has another color different from with that of the first colored portion" in lines 1-2. It is unclear as to whether the recitation of "another color" is intended to require a color in addition to the second color (i.e., the second color portion includes the 

Allowable Subject Matter
Claims 1, 4, 7, and 10 are allowed.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is represented by Iwabuchi (US 2013/0299056), Pialot (US 2004/0060640), Hayakawa (JP S63-106106), Shibai (JP2013-129233), and Motogami (JP2012-131283). The references each disclose a tire having sidewall markings with raised/recessed portions including colored regions. The references fail to teach or suggest the claimed combination of projecting/recessed portion forming a mark with a first colored portion on a flat top or bottom surface of the projecting/recessed portion, the first colored portion including an applied first color; a second colored portion formed on the sidewall surface along at least a portion of an outer edge of the mark, the second colored portion including an applied second color; a perimeter wall having the color of the tire and free of any applied color; and the second color being offset from the outer edge of the mark as recited in the claim. Iwabuchi, Pialot, and Hayakawa disclose or suggest multiple color portions but fail to teach or suggest the claimed arrangement of the second color portion and the perimeter wall free of applied color.
Response to Arguments
Applicant’s amendments and arguments, filed 10/25/2021, have been fully considered and are persuasive.  The rejection of claims 1, 4, 7, 8, and 10 has been withdrawn. New grounds of rejection are necessitated due to the amendment to claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749